Title: To James Madison from Ebenezer H. Cummins, 31 July 1808
From: Cummins, Ebenezer H.
To: Madison, James



Sir
Abbeville So Carolina 31st. July 1808

I hope you will excuse the privelege which I now take.  I have lately observed in the public Papers, that a Clerk in your department signified his intentions to resign.  If so, please accept my offer to fill any vacancy which may take place.  I am aware Sir, That my conduct on this occasion, might be considered premature But when I relate the circumstances under which I Act, the candour and benevolence of a Madison will surely apologize for me.  I am a young man, of the age of twenty two; when at the age of sixteen I began the course, of what is usually called a Liberal Education, which I obtained by dint of arduous application to Business.  My Patrimony was barely sufficient to bring me through.  Consequently I am now dispossessed of every opportunity to exert myself further; I have made choice of my profession, and wish now to fall into some business, which by its  must tend to my improvement while therein engaged, and at the close of which may enable me to pursue my studies.  Information is my object.  For this purpose I make choice of a birth at the Federal City; for to this place there will generally resort men of education and knowledge.  If you take any notice of my earnest overtures You may raise one to honour and usefulness, who must inevitably, otherwise, pass his Life in obscure oblivion, and this merely for want of that which will support exertion.  I with pleasure anticipate the period when I shall meet the encouragement of a man, who without any sinister or selfish views I can readily say, has reflected honour upon the Human Family.  May your services always be gratefully held in recollection by your countrymen. And when you have done with this world, a Stage for man, may you be elected to a seat of Honour and Glory far more exqusite than any which time confers on Men.  And in that world where alone virtue can be amply and competently recompensed May you meet with the rewards of virtuous thinking and Acting.  I am with due respect to your person and station Your Fellow Citizen

Ebenezer H Cummins

